J-S49006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 YUSUF R. BROWN                          :
                                         :
                     Appellant           :   No. 1343 MDA 2017

            Appeal from the Judgment of Sentence July 19, 2017
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0001555-2016


BEFORE:    SHOGAN, J., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 24, 2018

     Appellant, Yusuf R. Brown, appeals from the judgment of sentence

entered following his convictions of various firearm violations and narcotics

crimes. We affirm.

     The trial court summarized the history of this case as follows:

            On March 15, 2016, officers with the Lancaster City Bureau
     of Police went to 107 Fairview Avenue in Lancaster City to execute
     arrest warrants for Roberta Austin and her son. [Appellant]
     answered the door and informed the officers that Ms. Austin was
     not present at the residence but was working at the bar next door.
     After executing the arrest warrant for Ms. Austin at her place of
     employment, officers returned to 107 Fairview Avenue where they
     observed [Appellant] exiting the residence through a rear second
     floor window.

            [Appellant] was arrested on a National Crime Information
     Center (NCIC) warrant issued by Pennsylvania State Probation
     and Parole for a parole violation. In a search incident to arrest,
     officers discovered the following in [Appellant’s] possession: three
     revolvers, ammunition, drug paraphernalia, marijuana, and
     cocaine.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S49006-18


           At some point during this search, State Parole Agent Damien
     Mscisz for the Pennsylvania Board of Probation and Parole arrived
     at the scene. He obtained [Appellant’s] consent to search his
     residence. During that search, a large digital scale and three
     unlabeled bottles of prescription drugs were discovered.

           [Appellant] was transported to the police station where he
     was interviewed by police after receiving his Miranda1 warnings.
     During the interview, [Appellant] admitted that all of the drugs
     and paraphernalia were his. [Appellant] further stated that he
     both uses and sells the drugs. [Appellant] admitted that the three
     guns were also his and that he bought them on the street for
     $200.00 a piece.

           1   Miranda v. Arizona, 384 U.S. 436 (1966).

           A review of [Appellant’s] criminal history revealed that
     [Appellant] had entered a guilty plea to the felony charge of
     possession with intent to deliver on March 10, 2008. A search
     further revealed that [Appellant] did not possess a valid
     Pennsylvania Concealed Carry Permit. One of the guns which was
     in [Appellant’s] possession, the Ruger .357 Blackhawk revolver,
     had been reported stolen to the Pennsylvania State Police on
     October 16, 2015.

            As a result of the above, [Appellant] was charged with the
     following offenses: (1) three counts of possession of firearm
     prohibited (Counts 1-3); (2) one count of receiving stolen property
     (Count 4); (3) one count of possession of firearm with
     manufacture number altered (Count 5); (4) one count of
     use/possession of drug paraphernalia (Count 6); (5) three counts
     of firearms not to be carried without a license (Counts 7-9); (5)
     three counts of possession with intent to deliver (PWID) (Count
     10 - cocaine; Count 11 - marijuana; Count 12 - oxycodone); and
     (8) one count of alter/obliterate serial number (Count 13).2

           2 18 Pa.C.S.A. § 6105(a)(1), 18 Pa.C.S.A. [§]
           3925(1), 18 Pa.C.S.A. § 6110.2(a), 35 P.S. § 780-
           113(a)(32), 18 Pa.C.S.A. § 6106(a)(1), 35 P.S. § 780-
           113(a)(30), and 18 Pa.C.S.A. § 6117(a), respectively.

           On October 6, 2016, [Appellant] filed an omnibus pretrial
     motion seeking to suppress the items seized pursuant to the
     search incident to arrest and pursuant to the consensual search of

                                    -2-
J-S49006-18


     his home. [Appellant] also challenged his statements to the police
     following his arrest, which he claimed were not the product of an
     intelligent, knowing, and voluntary waiver of his privilege against
     self-incrimination.3 Also included in the omnibus pretrial motion
     was a motion to sever the three counts of persons not to possess
     firearms. A hearing was held on the motion to suppress on
     March 20, 2017, at which time the suppression motion was denied
     in its entirety. N.T., Suppression at 66.

           3 After reviewing the video of [Appellant’s] interview
           at the police station following his arrest and the
           Miranda form that was signed by [Appellant],
           defense counsel withdrew that challenge at the
           hearing. Notes of Testimony (N.T.), Suppression at 4.

            On April 19, 2017, the date of [Appellant’s] scheduled trial,
     [Appellant] filed a motion to dismiss the charges pursuant to
     Pa.R.Crim.P. 600, for the Commonwealth’s failure to bring him to
     trial within 365 of being charged. That motion was denied on the
     record. N.T., Guilty Plea at 19. [Appellant’s] motion to sever the
     three counts of persons not to possess firearms was granted, and
     the Commonwealth was prepared to proceed against [Appellant]
     on those charges on April 19, 2017. Id. at 2. [Appellant] chose,
     instead, to enter an open guilty plea to the charges, specifically,
     10 of the 13 charges as the Commonwealth agreed to nolle pros
     Counts 5, 6 and 13. Id. at 20. At that time, sentencing was
     delayed to allow for a pre-sentence investigation report. Id. at
     35.

            [Appellant], however, subsequently withdrew his plea,
     waived his right to a jury trial, and commenced a stipulated bench
     trial on the persons not to possess firearms charges, Counts 1
     through 3, on May 3, 2017.              N.T., Withdrawal of Guilty
     Plea/Stipulated Bench Trial at 2-8. At the conclusion of the first
     stipulated bench trial, [Appellant] was found guilty of the three
     gun possession charges. Id. at 13. The Commonwealth then
     moved to nolle pros Count 5 (possession of firearm with
     manufacture number altered) and Count 13 (alter/obliterate serial
     number). Id. at 14. Thereafter, the parties proceeded with a
     stipulated bench trial as to the remaining counts.          At the
     conclusion of the second stipulated bench trial, [Appellant] was
     found guilty of all charges.4 Id. at 21-22. Sentencing was
     deferred pending the completion of the pre-sentence investigation
     report. Id. at 22-23.

                                    -3-
J-S49006-18


           4 There is some confusion in the record regarding
           Count 6, use/possession of drug paraphernalia. At the
           beginning of the second stipulated bench trial, the
           prosecutor noted that she was proceeding on Counts
           4, 6, 7, 8, 9, 10, 11 and 12. N.T., Withdrawal of Guilty
           Plea/Stipulated Bench Trial at 14. At the conclusion
           of that trial, [the trial court] found [Appellant] guilty
           of all Counts, including Count 6. Id. at 21. [The trial
           court] further confirmed with the Commonwealth that
           Counts 5 and 13 were to be nolle prossed. Id. at 22.
           At the sentencing, however, the prosecutor stated
           that [Appellant] had been found guilty of Counts 1
           through 4 and 7 through 12, with Counts 5, 6 and 13
           being nolle prossed.          N.T., Sentencing at 2.
           Accordingly, [Appellant] was not sentenced on Count
           6. Id. at 16.

           On July 19, 2017, [Appellant] was sentenced to an
     aggregate term of 7 to 17 years’ incarceration. Specifically, on
     each of the possession of firearms prohibited charges, Counts 1 to
     3, [Appellant] was sentenced to a period of incarceration of four
     and one-half to ten years in a state correctional facility. On Count
     4, receiving stolen property, [Appellant] received a sentence of
     two to four years’ incarceration. On each of the firearms not to
     be carried without a license charges (Counts 7-9), [Appellant] was
     sentenced to a term of imprisonment of three and one-half to
     seven years' incarceration. For the charge of possession with
     intent to deliver cocaine, Count 10, [Appellant] received a
     sentence of two and one-half to seven years' incarceration. A
     period of incarceration one to two years was imposed on the two
     PWID charges at Counts 11 (marijuana) and 12 (oxycodone).

           All of the firearms charges were concurrent with one another
     for an aggregate gun sentence of four and one-half to ten years’
     incarceration. All of the drug charges were concurrent with one
     another for an aggregate drug sentence of two and one-half to
     seven years’ incarceration. The aggregate gun sentence was
     ordered consecutive to the aggregate drug sentence for a total
     aggregate sentence of 7 to 17 years’ imprisonment in a state
     correctional facility. N.T., Sentencing at 15-16.

            The Commonwealth noted [Appellant’s] ineligibility for
     participation in the Recidivism Risk Reduction Incentive (RRRI)
     program, pursuant to 61 Pa.C.S.A. § 4501, et seq., based on the

                                     -4-
J-S49006-18


     Uniform Firearms Act offenses, as well as the firearm with a
     possession with intent to deliver offense, as indicated on the
     Sentencing Guidelines Worksheet.           N.T., Sentencing at 9.
     [Appellant] was represented at his suppression hearing, stipulated
     bench trials, and sentencing by the Office of the Public Defender,
     specifically, Phillip A. Michael, Esquire.

           A timely notice of appeal to the Superior Court of
     Pennsylvania from the judgment of sentence was filed by the
     Public Defender’s Office on August 18, 2017. See No. 1343 MDA
     2017. Pursuant to this [c]ourt’s directive, [Appellant] furnished a
     concise statement of matters complained of on appeal which
     raised just one challenge: whether the trial court erred in denying
     [Appellant’s] motion to suppress the items seized during a search
     of [Appellant’s] residence where [Appellant’s] consent to the
     search was involuntary and coerced. See 2017 Statement of
     Errors at ¶ 1. On September 19, 2017, [the trial court] filed a
     Pa.R.A.P. 1925(a) Opinion in response.

            Thereafter, [Appellant] filed a motion to proceed pro se
     claiming that appellate counsel “failed to present the issues the
     petitioner has ... the right to appeal.” See Motion for Withdrawal
     of Counsel at ¶ 4. On October 24, 2017, [Appellant] also filed a
     statement of errors raising the issues that he felt deserved
     consideration by the appellate courts.

           In response, appellate counsel filed a “Motion for Grazier
     Hearing and Application for Leave to Withdraw as Counsel or for
     Other Appropriate Relief as Determined by the Court” on October
     6, 2017. A Grazier5 Hearing was held on November 16, 2017.
     By Order dated December 1, 2017, appellate counsel was granted
     leave to withdraw and [Appellant] was granted leave to proceed
     pro se.6

           5 Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d
81 (1998) (when a waiver of the right to counsel is
           sought at the post-conviction and appellate stages, an
           on-the-record determination must be made that the
           waiver is a knowing, intelligent and voluntary one).

           6At the close of the Grazier Hearing, defense counsel
           provided Appellant with copies of transcripts,
           discovery, Pennsylvania State Police documents,
           photos, state parole documents, and the record sent

                                    -5-
J-S49006-18


            to the Superior Court.      See Order of December 1,
            2017, at n.1.

             A second Rule 1925(a) Opinion was filed on January 18,
      2018, addressing those additional issues which [Appellant]
      identified in his pro se Rule 1925(b) statement of errors filed on
      October 24, 2017. [Appellant] filed a supplemental pro se
      statement of errors on January 23, 2018, which raised the same
      issues identified in the October 24, 2017, statement. Therefore,
      a memorandum of opinion was filed on January 24, 2018,
      adopting the January 18, 2018, Opinion.

            On March 6, 2018, privately-retained counsel, Jason D.
      Javie, Esquire, entered his appearance on behalf of [Appellant].
      On March 8, 2018, [Appellant] filed a counseled Rule 1925(b)
      statement of matters complained of on appeal, along with a
      motion for leave to substitute the counseled Rule 1925(b)
      statement.     With the agreement of the Commonwealth,
      [Appellant’s] motion was granted on March 16, 2018, and the
      counseled statement filed on March 8, 2018, was substituted for
      the supplemental statement filed pro se on January 23, 2018.

             In the counseled statement, [Appellant] raises three issues
      for appellate review: (1) whether the Court erred in denying
      [Appellant’s] motion to dismiss the Rule 600 motion; (2) whether
      the Court erred in denying [Appellant’s] motion to suppress
      evidence seized pursuant to his arrest; and (3) whether the Court
      erred in denying [Appellant’s] motion to suppress evidence seized
      during a search of his apartment. The Rule 600 issue was
      thoroughly analyzed and discussed in the January 18, 2018,
      Opinion and will not be addressed again here. Although the
      suppression of evidence was discussed previously in the Rule
      1925(a) Opinion filed on September 19, 2017, counsel has refined
      the issue and added additional bases for appeal. [The trial court],
      therefore, will expound on the reasoning behind the denial of
      [Appellant’s] motion to suppress evidence.

Trial Court Opinion, 6/13/18, at 1-8.

      Appellant presents the following issues for our review:

            1. Whether the Court erred in denying [Appellant’s] motion
      to dismiss pursuant to Rule 600 in that the mechanical run date
      passed, the record reveals that the delay was not attributable to

                                     -6-
J-S49006-18


      the defense, and the Commonwealth failed to act with due
      diligence in bringing [Appellant] to trial within the applicable 365–
      day time limit?

            2. Whether the Court erred in denying [Appellant’s] motion
      to suppress evidence as the Commonwealth failed to produce a
      valid warrant for [Appellant’s] arrest and in any event the
      arresting officers failed to appropriately identify [Appellant] as a
      wanted person prior to arresting him and searching his effects.

            3. Whether the Court erred in denying [Appellant’s] motion
      to suppress where law enforcement obtained consent to search a
      property during a custodial interrogation before Miranda warnings
      were given?

Appellant’s Brief at 10.

      Appellant first argues that the trial court erred in denying his pretrial

motion filed pursuant to Pa.R.Crim.P. 600 when it refused to dismiss the

charges due to the Commonwealth’s failure to bring Appellant to trial within

365 days of the filing of the criminal complaint. Appellant’s Brief at 19-31.

Basically, Appellant contends that the Commonwealth failed to prove that it

exercised due diligence in obtaining DNA results so as to bring Appellant to

trial in a speedy manner.

      Our review of a claim under Rule 600 is guided by the following

principles:

             [O]ur standard of review of a trial court’s decision is whether
      the trial court abused its discretion. Judicial discretion requires
      action in conformity with law, upon facts and circumstances
      judicially before the court, after hearing and due consideration.
      An abuse of discretion is not merely an error of judgment, but if
      in reaching a conclusion the law is overridden or misapplied or the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill will, as shown by the evidence or
      the record, discretion is abused.

                                      -7-
J-S49006-18


            The proper scope of review is limited to the evidence on the
      record of the Rule [600] evidentiary hearing, and the findings of
      the [trial] court. An appellate court must view the facts in the
      light most favorable to the prevailing party.

            Additionally, when considering the trial court’s ruling, this
      Court is not permitted to ignore the dual purpose behind Rule
      [600]. Rule [600] serves two equally important functions: (1) the
      protection of the accused's speedy trial rights, and (2) the
      protection of society. In determining whether an accused's right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of crime and to deter those contemplating
      it. However, the administrative mandate of Rule [600] was not
      designed to insulate the criminally accused from good faith
      prosecution delayed through no fault of the Commonwealth.

            So long as there has been no misconduct on the part of the
      Commonwealth in an effort to evade the fundamental speedy trial
      rights of an accused, Rule [600] must be construed in a manner
      consistent with society’s right to punish and deter crime. In
      considering [these] matters . . . courts must carefully factor into
      the ultimate equation not only the prerogatives of the individual
      accused, but the collective right of the community to vigorous law
      enforcement as well.

Commonwealth v. Plowden, 157 A.3d 933, 936 (Pa. Super. 2017) (en

banc) (quoting Commonwealth v. Watson, 140 A.3d 696, 697-698 (Pa.

Super. 2016)). As a general rule, the Commonwealth is required to bring a

defendant to trial within 365 days of the date the complaint is filed.

Ra.R.Crim.P. 600(A)(2)(a).

      We have reviewed the briefs filed by the parties, the relevant law, the

complete certified record before us on appeal, and the thorough opinion of the

trial court filed on January 18, 2018, which addressed Appellant’s motion to

dismiss pursuant to Rule 600. It is our conclusion that the trial court’s opinion


                                      -8-
J-S49006-18


adequately and accurately disposes of Appellant’s allegation that the trial court

erred in denying his motion to dismiss the charges based upon a violation of

Rule 600. Trial Court Opinion, 1/18/18, at 7-14. Accordingly, because the

trial court’s analysis is supported by the record, we adopt its opinion as our

own.

       In his next two issues, Appellant argues that the trial court erred in

denying his motion to suppress physical evidence. Appellant’s Brief at 32-38.

Specifically, Appellant contends that the motion to suppress should have been

granted because the Commonwealth did not physically present a valid warrant

for Appellant’s arrest, and the police did not sufficiently identify Appellant

before subjecting him to a custodial arrest.     Id. at 33.   Appellant further

contends that the trial court should have suppressed items seized from the

residence because Appellant’s consent to search the house was the result of

a custodial interrogation executed without Appellant being provided his

Miranda warnings. Id. at 34-38.

       With respect to an appeal from the denial of a motion to suppress, our

Supreme Court has stated the following:

       Our standard of review in addressing a challenge to a trial court’s
       denial of a suppression motion is whether the factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct. When reviewing the ruling of a
       suppression court, we must consider only the evidence of the
       prosecution and so much of the evidence of the defense as
       remains uncontradicted when read in the context of the record....
       Where the record supports the findings of the suppression court,
       we are bound by those facts and may reverse only if the legal
       conclusions drawn therefrom are in error.

                                      -9-
J-S49006-18


Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, we note that our scope of review from a suppression ruling

is limited to the evidentiary record that was created at the suppression

hearing. In re L.J., 79 A.3d 1073, 1087 (Pa. 2013).

       In addition, the decision to admit or exclude evidence is committed to

the trial court’s sound discretion, and the trial court’s evidentiary rulings will

only   be   reversed   upon    a   showing      that   it   abused   that   discretion.

Commonwealth v. Laird, 988 A.2d 618, 636 (Pa. 2010). Such a finding

may not be made “merely because an appellate court might have reached a

different conclusion, but requires a result of manifest unreasonableness, or

partiality, prejudice, bias, or ill-will, or such lack of support so as to be clearly

erroneous.” Id. (quoting Commonwealth v. Sherwood, 982 A.2d 483, 495

(Pa. 2009)).

       Further, we are aware that Pa.R.Crim.P. 581, which addresses the

suppression of evidence, provides in relevant part as follows:

       (H) The Commonwealth shall have the burden . . . of
       establishing that the challenged evidence was not obtained in
       violation of the defendant’s rights.

Pa.R.Crim.P. 581(H).

            The Fourth Amendment to the United States Constitution
       and Article I, Section 8 of the Pennsylvania Constitution protect

                                       - 10 -
J-S49006-18


      individuals from unreasonable searches and seizures, thereby
      ensuring the “right of each individual to be let alone.”
      Schneckloth v. Bustamonte, 412 U.S. 218, 236, 36 L. Ed. 2d
854, 93 S. Ct. 2041 (1973); Commonwealth v. Blair, 394 Pa.
      Super. 207, 575 A.2d 593, 596 (Pa. Super. 1990).

Commonwealth v. By, 812 A.2d 1250, 1254 (Pa. Super. 2002).

      “A warrantless search or seizure is presumptively unreasonable under

the Fourth Amendment and Article I, § 8, subject to a few specifically

established, well-delineated exceptions.” Commonwealth v. McCree, 924
A.2d 621, 627 (Pa. 2007). We observe the following:

             Probation is a form of authorized supervision “aimed at
      rehabilitating and reintegrating a law breaker into society as a
      law-abiding citizen...[and] is deemed a constructive alternative to
      imprisonment.” Commonwealth v. Colon, 708 A.2d 1279, 1282
      (Pa. Super. 1998). One basic assumption of the institution of
      probation is that the probationer “is more likely than the ordinary
      citizen to violate the law.” Commonwealth v. Moore, 805 A.2d
616, 619 (Pa. Super. 2002) (quoting United States v. Knights,
      534 U.S. 112, 120, 122 S. Ct. 587, 592, 151 L. Ed. 2d 497, 506
      (2001)). As a result, individuals under supervision generally have
      limited Fourth Amendment rights, but they are still entitled to
      certain constitutional protections. Commonwealth v. Williams,
      547 Pa. 577, 586, 692 A.2d 1031, 1035 (1997). The Fourth
      Amendment constitutional rights of either a probationer or a
      parolee are virtually indistinguishable.

Commonwealth v. Chambers, 55 A.3d 1208, 1212 (Pa. Super. 2012).

      Again, we have reviewed the briefs filed by the parties, the relevant law,

the certified record before us on appeal, and the thorough opinion of the trial

court filed on June 13, 2018, which addressed Appellant’s challenges to the

denial of his motion to suppress evidence. We conclude that the trial court’s

opinion adequately and accurately addresses Appellant’s allegation that the



                                    - 11 -
J-S49006-18


trial court erred in denying his motion to suppress physical evidence. Trial

Court Opinion, 6/13/18, at 8-17. Accordingly, because the record supports

the trial court’s analysis, we adopt its opinion as our own.1

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2018




____________________________________________


1 In the event of further proceedings in this matter, the parties are directed
to attach a copy of the trial court’s opinions filed on January 18, 2018, and
June 13, 2018.

                                          - 12 -